Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Applicant’s representative Michael Pate on 8/4/2022.

The application has been amended as follows: 
1. (Currently Amended) A method of additive manufacture, the method comprising: 
performing preliminary halo test;
providing a powder bed; 
directing a shaped laser beam pulse train including one or more pulses and having a flux greater than 20 kW/cm2 at a defined two-dimensional region of the powder bed; and 
melting and fusing powder within the defined two-dimensional region;
wherein the method further comprises a calibration step that includes adjusting at least one of a laser beam energy, pulse width, or area of the defined two-dimensional region in response to a detected area of a halo formed by the preliminary halo test.

2. (Currently Amended) The method of claim 1, wherein less than 10% by weight of in the powder bed are ejected into areas outside the defined two-dimensional region.

5. (Currently Amended) The method of claim 1, wherein the defined two-dimensional region of the powder bed is between 0.000025 cm2 and 1,000 cm2.

7. (Canceled) 

8. (Currently Amended) A method of additive manufacture, the method comprising: 
performing preliminary halo test;
providing a powder bed; 
directing a shaped laser beam pulse train including one or more pulses and having a flux greater than 20 kW/cm2 at a defined two-dimensional region of the powder bed; and 
melting and fusing powder within the defined two-dimensional region;
wherein the method further comprises a calibration step that includes adjusting at least one of pulse shape, number of pulses, or pulse peak power as a function of time in response to detected area of a halo formed by [[a]] the preliminary halo test.

9. (Currently Amended) A method of additive manufacture, the method comprising: 
performing preliminary halo test;
providing a powder bed; 
directing a shaped laser beam pulse train including one or more pulses and having a flux greater than 20 kW/cm2 at a defined two-dimensional region of the powder bed; and 
melting and fusing powder within the defined two-dimensional region;
wherein the method further comprises a step of detecting a halo area formed by [[a]] the preliminary halo test, with detected radius of the halo area being set greater than 50 microns beyond the defined two-dimensional region.

12. (Currently Amended) The method of claim 1, wherein a laser temporal pulsewidth of the shaped laser beam pulse train is between 20 nanoseconds and 100 microseconds. 

14. (Currently Amended) The method of claim 1 wherein a laser pulse peak power of the shaped laser beam pulse train is adjusted as a function of time.

15-29. (Canceled)
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Allowance of claims 1-6 and 8-14 are indicated.
References DeMuth (US 2017/0232637) and DeMuth (US 2017/0120332) are the closest prior art. Each of the references teaches a method of additive manufacturing comprising provide a powder bed in an enclosure , directing a shaped laser beam train with a flux greater than 20kw/cm2 at a region of the powder bed, and melting and fusing powder in the region-. However, neither of the references teaches or suggests the limitations of “performing a preliminary halo test” and “a calibration step that includes adjusting at least one of the laser beam energy, pulse width, or area of the defined two dimensional region in response to a detected area of a halo formed by the preliminary halo test” in claim 1, “performing a preliminary halo test” and “a calibration step that includes adjusting at least one of pulse shape, number of pulses, or pulse peak power as a function of time in response to detected area of a halo formed by the preliminary halo test” in claim 8, “performing a preliminary halo test” and “a step of detecting a halo area formed by the preliminary halo test, with detected radius of the halo area being set greater than 50 microns beyond the defined two-dimensional region” in claim 9; wherein the terms “halo” and “preliminary halo test” are interpreted to be in light of the paragraphs [0006], [0007], [0011], [0042]-[0048], [0051], [0055], and [0061]-[0064] of the specification as pointed out in the previous office action.
In addition, one of ordinary skill in the art would not found obvious teaching or motivation among the references to meet all limitations in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS Q LIU whose telephone number is (571)272-8241. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRIS Q LIU/           Examiner, Art Unit 3761